Citation Nr: 1115667	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-44 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for tarsal tunnel syndrome (claimed as feet disorders).  

2.  Entitlement to service connection for arthritis of the spine/bone spurs.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served in the U.S. Army Reserves from August 2000 to March 2008.  He had active duty for training (ACDUTRA) from August 2000 to August 2001.  He was placed on inactive reserve service from 2006 due to various medical conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

In January 2011, the Board received additional evidence in the form of service treatment records from the Veteran.  He did not submit a waiver of his right to Regional Office consideration of this evidence in the first instance.  However, the treatment records are silent for any complaints or treatment of hearing loss.  As such, they are not relevant to the Veteran's hearing loss claim and the Board may proceed with its review of the issue on appeal.  

The issues of service connection for foot disorders, a spine disorder, and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The record does not reflect a current diagnosis of bilateral hearing loss.


CONCLUSION OF LAW

A hearing loss disability was not incurred in active service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Prior to initial adjudication of the Veteran's claim, a letter dated in May 2006 fully satisfied the duty to notify provisions.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio, 16 Vet. App. at 187.

The Board also concludes the duty to assist the Veteran has been satisfied.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Unfortunately, it appears that a complete copy of the Veteran's service treatment records has not been associated with the claims file.  However, the RO has extensively searched for these records and satisfied VA's duty to assist.  Specifically, in July 2007, a PIES request was sent which revealed no service treatment records at Code 13.  In October 2007, a request was sent to the Veteran's unit, 4208th U.S.A.H.  No response was obtained at that time.  In February 2008, the Veteran was notified that there had been no response from the 4208th U.S.A.H.  A second request for his unit records was made in April 2008.  In March 2008, a request to the Medical Retention Board (MRRB) was made to obtain the Veteran's treatment records.  A negative reply was received.  In a typed note, dated in March 2008, it was indicated that the RO had received negative responses from MRRB, Records Management Center (RMC), and National Personnel Records Center (NPRC).  It was also noted that a Sergeant N. had been contacted and indicated that he could not find any records for the Veteran.  In a March 2008 letter, the Veteran was notified that the RO was unable to obtain a complete set of service treatment records or verify his service.  In a March 2008 memorandum, the RO explained the methods used to attempt to obtain these service treatment records, determined that all methods had been exhausted, and found that his service treatment records were unavailable.  Another PIES request, however, was obtained in September 2009.  In an October 2009 reply, it was noted that the Veteran's service treatment records were unavailable under a Code 13 and suggested that the RO request these records under a Code 11.  Such a request was made in November 2009 and a negative response was received in December 2009.  It appears that the RO has extensively sought to obtain the Veteran's unassociated service treatment records.  The Board finds that further attempts to obtain the Veteran's service treatment records would be futile.  As such, the duty to assist has been satisfied with respect to obtaining pertinent treatment records.  

The duty to assist also requires that a veteran be scheduled for an examination in certain cases.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.    McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board acknowledges that the Veteran was not scheduled for a VA examination in connection with his claim for bilateral hearing loss.  The Board concludes an examination is not needed with respect to this claim as the Veteran's service treatment records are absent for evidence of findings related to hearing loss, and his post-service medical records are absent for evidence of symptomatology related to such a disorder.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); see also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  The only evidence indicating that the Veteran suffers from hearing loss or that it is related to service is his own statements dated in April 2009 that he did not recognize any symptoms related to hearing loss or experience any hearing problems until an examiner mentioned that he has some degree of hearing loss and suggested that it was related to in-service noise exposure during basic training.  The Veteran is not competent to proffer a diagnosis of his hearing loss or opine as to its etiology.  There is no competent evidence that any current hearing loss problems may be related to the Veteran's service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide the hearing loss claim in this case.  38 C.F.R. § 3.159 (4) (i); see Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003)(noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran asserts that he suffered hearing loss due to noise exposure during basic training.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

For claims of service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connected compensation may be awarded, and that section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  Because the Veteran's complete service treatment records are unavailable for review, the Board must base its decision on other available evidence.

There is no medical evidence showing that bilateral hearing loss manifested in service.  The Veteran's March 2005 examination report included an audiological evaluation which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
15
10
10
10
15

The Board notes that the Veteran's right ear hearing showed a puretone threshold of 30 dB at 6000 Hz.  While this finding reveals some degree of hearing, it does not warrant a finding of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  A March 2005 Report of Medical History indicates that the Veteran specifically denied hearing loss and ear, nose, and throat trouble.  A May 2005 physical profile included a "PULHES" profile finding of "H" for hearing being a "1."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service.)  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  A June 2005 physical profile also showed a finding of "1" for the Veteran's hearing.  

Despite the March 2005 examiner's findings of hearing loss at 6000 Hz, the Veteran's hearing as indicated in pure tone thresholds is insufficient to establish a hearing loss disability under 38 C.F.R. § 3.385.  The post-service medical records do not show that the Veteran sought medical treatment for any hearing problems nor do they reflect a diagnosis of bilateral hearing loss.  No audiograms have been performed.  Further, the Veteran's complaints are insufficient to establish a bilateral hearing loss.  

In an April 2009 statement, the Veteran provided that he never noticed anything was wrong with his hearing.  He indicated that during his 5-year military physical, a physician noted that the Veteran had hearing loss and attributed it to the noise exposure during basic training.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report in-service noise exposure and any problems he experiences with his hearing.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hearing loss (especially as defined in 38 C.F.R. § 3.385) is not a condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of hearing loss.    

The Board notes that additional evidence was submitted by the Veteran after the RO issued its statement of the case.  However, a remand is not necessary since this evidence does not show that the Veteran suffers from a hearing loss disability.  Without any medical evidence of a hearing loss disability in service and currently, service connection cannot be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); Degmetich, 104 F.3d at 1332.

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic diseases of the nervous system, which includes sensorineural hearing loss, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not reflect a diagnosis of hearing loss within one year of service separation or currently; and therefore, he cannot benefit from application of the presumption.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a bilateral hearing loss.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Reasons for Remand: To attempt to obtain service treatment records, obtain VA examinations, and allow the RO an opportunity to review newly submitted evidence.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Id.

Initially, the Board notes that additional service treatment records, some of which were not already included in the record, were submitted directly to the Board in January 2011.  The records are pertinent to the Veteran's claims for service connection and have not yet been considered by the RO.  Specifically, the Veteran submitted service treatment records dated from September 2000 to November 2000 which show complaints of stomach and lower extremity pain.  The additional evidence also includes a December 2002 annual medial review which speaks to the Veteran's complaints of shin splints and feet problems.  A March 2005 Functional Capacity Certificate, a March 2005 Report of Medical Examination, and a March 2005 Report of Medical History were also submitted after the September 2009 statement of the case was issued and show continued complaints of numbness and painful episodes of the feet.  A June 2005 Physical Profile continues to show that the Veteran had been placed on permanent profile for his shin splints.  Neither the Veteran nor his representative submitted a waiver of RO review of these records.  As such, a remand is necessary.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2010).

With respect to the Veteran's claim of service connection for tarsal tunnel syndrome, the Board finds that a VA examination must be completed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Post-service treatment records indicate a diagnosis of tarsal tunnel syndrome.   The Veteran has consistently stated that his foot problems began during his basic training from August 2000 to August 2001 when he was forced to wear improperly fitting boots.  He indicated that he started to experience numbness and pain which eventually caused problems with his ankles, hamstrings, and back.  Indeed, throughout his reserve service, the Veteran complained of pain and numbness of his feet and he was placed on permanent physical profile for this pain.  With respect to the third factor of McLendon, the medical evidence does not reveal a nexus opinion relating to the Veteran's current foot problems to active service.  The Court has stated, however, that this third element requires a "low threshold" and requires only that the evidence "indicate" that there may be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  The Veteran has stated that he has experienced similar problems with his feet both during and after service.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As such, the Board finds that the low threshold has been met and a VA examination is necessary to adjudicate the claim.

In addition, the Board finds that a VA examination is required to adjudicate the claim for service connection for IBS.  The Veteran contends that his IBS began during his basic training when he sought treatment for stomach pains due to unknown stomach problems.  The limited service treatment records associated with the claims file show that the Veteran presented with complaints of stomach pain in August 2000 and was assessed with stomach pain due to decreased fluid intake.  He has indicated that the same symptoms that occurred during service are similar to the stomach pain he currently experiences.  Private, post-service treatment records from the Lexington Clinic dated in March 2008 and April 2008 indicate complaints of abdominal pain and show diagnoses of abdominal pain, diarrhea, and IBS.  As there is evidence of a current disability, evidence of complaints during service, and evidence indicating that the disabilities may be related to active service, a VA examination is required to adjudicate the claim.  See McLendon, 20 Vet. App. 79.

The Veteran testified at his October 2010 Board hearing that while he suffered from occasional back pain during service, his current back pain did not increase to levels which warranted medical attention until sometime between 2005 and 2006.  The private treatment records associated with the claims file show complaints of back pain.  Specifically, treatment records from the Lexington Clinic show complaints of mid-back pain and x-rays of his thoracic spine, dated in March 2007, reveal minimal degenerative spurring in the mid-thoracic spine.  While the Veteran initially asserted that service caused or contributed to his spine disorder, he testified during his October 2010 Board hearing regarding his belief that his back disorder is related to his feet disorder.  The Veteran has thus raised a secondary service connection claim.  The Board finds that the Veteran's service connection claim for a spine disorder is inextricably intertwined with the Veteran's claim for his feet.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues or inextricably intertwined if one claim could have significant impact on the other).  If the Veteran is ultimately granted service connection for his feet disorders then he might be entitled to service connection on a secondary basis for his spine condition.  Consideration of entitlement to secondary service connection is dependent upon the outcome of the Veteran's feet claim and thus this claim is deferred pending the outcome of his feet claim.  

The record indicates that a complete copy of the Veteran's service treatment records has not been obtained or associated with the claims file.  As provided above, it appears that the RO has substantially complied with VA's duty to assist in obtaining these service treatment records.  However, because this matter must be remanded, the Board asks the RO to conduct one final attempt at obtaining a complete copy of the Veteran's treatment records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. Review the service treatment records recently submitted by the Veteran and make any additional attempts to obtain a complete copy of these records.  If VA is unable to obtain these records and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified.  

2. Then, the Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that his foot disabilities had their onset in, or are otherwise the result of, a disease, injury, or event incurred during the period of active duty from August 2000 to August 2001, as opposed to its being more likely to have had its onset at some other time or to be due to some other factor or factors.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The physician should summarize the pertinent medical evidence of record, including that Veteran's continued complaints of foot pain and numbness both during and after his reserve service, as evidenced in his physical profiles and private treatment records.  Because the Veteran is competent to report what comes to him through his senses, and thus competent to report that during basic training he was given improperly fitting shoes which caused foot numbness and pain, the examiner is also asked to provide an opinion as to whether shoes that are too small could cause tarsal tunnel syndrome.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. The Veteran should be scheduled for a VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that his IBS had its onset in, or is otherwise the result of, a disease, injury, or event incurred during the period of active duty from August 2000 to August 2001, as opposed to its being more likely to have had its onset at some other time or to be due to some other factor or factors.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The physician should summarize the pertinent medical evidence of record, to include his complaints of stomach pain in 2000 as well as the private treatment records indicating complaints of abdominal pain.    

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


